By the court.
This is an action of tort to recover damages alleged to be the result of a defect in a highway. Certain photographs were offered in evidence purporting to show the highway at and near the place where the accident occurred. Exception was taken to the ruling that the photographs might be shown to the jury as chalks for the purpose of enabling the jury to see “ the general situation or the general contour of the highway at the time of the alleged accident. These photographs . . . have no evidential effect as to the alleged defect as claimed by the plaintiff.” So far as the photographs showed the precise place of the *336accident, they were admissible in the discretion of the court. So far as they showed a near-by part of the highway, there was no prejudicial error. Everson v. Casualty Co. of America, 208 Mass. 214, 219-221.

Exceptions overruled.